UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-6618


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANNY LEE FLECK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:04-cr-00491-AMD-1)


Submitted:   September 30, 2010           Decided:   October 13, 2010


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danny Lee Fleck, Appellant Pro Se. Harry Mason Gruber, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Danny   Lee   Fleck   appeals   the   district   court’s    order

denying his motion for reconsideration.            We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.                United States v.

Fleck, No. 1:04-cr-00491-AMD-1 (D. Md. Feb. 18 & Mar. 23, 2010).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2